Citation Nr: 1540411	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  11-15 156A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an effective date prior to October 19, 2009, for the grant of service connection for diabetes mellitus, type 2.

2.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).  

3.  Entitlement to an initial rating in excess of 20 percent for diabetes mellitus, type 2.  

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Michael Miskowiec, Attorney-at-Law


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse.  


ATTORNEY FOR THE BOARD

G. Wasik, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to March 1971.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The record before the Board consists of paper claims files and electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).

The Veteran testified before the undersigned at a March 2015 Central Office hearing.  A transcript of his hearing has been associated with VBMS.  

The issues of entitlement to an effective date earlier than October 19, 2009, for the grant of service connection for diabetes mellitus, Type 2 and entitlement to an increased rating for PTSD were before the Board in November 2014 when they were remanded for additional evidentiary development.  

The issue of whether there is clear and unmistakable error in a September 2008 rating decision which denied service connection for PTSD and the issue of entitlement to a temporary total evaluation based on hospitalization from February 2015 to March 2015 for PTSD have been raised by the record but have been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The issues of entitlement to an increased rating for PTSD and entitlement to a TDIU are addressed in the REMAND that follows the ORDER below.


FINDINGS OF FACT

1.  Prior to the promulgation of a decision in the appeal, the appellant informed the Board that a withdrawal of the appeal for entitlement to an earlier effective date for the grant of service connection for diabetes mellitus is requested.

2.  The Veteran's diabetes mellitus has required treatment with insulin and a restricted diet but did not require restriction of strenuous activities at any time during the period of the claim.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for entitlement to an earlier effective date for the grant of service connection for diabetes mellitus by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for an initial evaluation in excess of 20 percent for diabetes mellitus, type 2, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Appeal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appellant may withdraw an appeal in writing or on the record at a hearing on appeal at any time before the Board promulgates a final decision.  38 C.F.R. § 20.204 (2015).  In the present case, the appellant informed the undersigned at the March 2015 hearing that he desired to withdraw the issue of entitlement to an earlier effective date for the grant of service connection for diabetes mellitus from his appeal.  Consequently, there remains no allegation of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal of the denial of an earlier effective date for the grant of service connection for diabetes mellitus, and it must be dismissed.

Rating in Excess of 20 percent for Diabetes Mellitus, Type 2

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The Court further held that VA failed to demonstrate that, "lack of such a pre-AOJ-decision notice was not prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as amended by the Veterans Benefits Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832  ) (providing that "[i]n making the determinations under [section 7261(a)], the Court shall . . . take due account of the rule of prejudicial error")." 

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess/Hartman v. Nicholson 19 Vet. App. 473 (2006). 

The record reflects that  the originating agency provided the appellant with all notice required under the VCAA by letter mailed in December 2009, prior to the initial adjudication of the claim in April 2011.  

The originating agency has obtained the service treatment records and identified post-service treatment records to the extent possible.  Neither the Veteran nor his representative has identified any outstanding, existing evidence that could be obtained to substantiate this claim.  The Board is also unaware of any such evidence.  

The record also reflects that the Veteran has been afforded appropriate VA examinations.  In addition to examining the Veteran the examiner's viewed his pertinent history.  Descriptive evidence was provided sufficient to accurately rate the diabetes mellitus under the pertinent Diagnostic Code.  

Therefore, the Board is also satisfied that VA has complied with the duty to assist requirements of the VCAA and the pertinent implementing regulation. 

Accordingly, the Board will address the merits of the Veteran's claim.

Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during active service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Diabetes mellitus is rated pursuant to 38 C.F.R. § 4.119, Diagnostic Code 7913.  The Veteran has been assigned a 20 percent rating.  A 20 percent evaluation is warranted for diabetes mellitus requiring insulin and restricted diet, or; oral hypoglycemic agent and restricted diet.  A 40 percent evaluation is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities.  A 60 percent evaluation is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if evaluated separately.  Diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated, warrants a 100 percent evaluation.  38 C.F.R. § 4.119, Diagnostic Code 7913.  

Compensable complications of diabetes mellitus are to be rated separately unless they are part of the criteria used to support a 100 percent evaluation; noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  38 C.F.R. § 4.119, Diagnostic Code 7913 and Note 1.  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2015) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to this disability.  

Numerous clinical records document that, during the appeal period, the Veteran has been prescribed medications including, beginning in 2014, insulin.  There is also a clinical record which references diet along with diabetes mellitus.  A March 2013 VA clinical record includes the annotation that the Veteran got stuck on the streets the preceding weekend and did not follow his diet.  He verbalized understanding to try and make healthy choices while dining out and he reported he did better when he ate at home.  A few other clinical records reference the Veteran being informed of a diet appropriate for diabetes mellitus.  An October 2014 VA clinical record includes the annotation that the Veteran was given an individual diabetes education history and assessment.  Among the items discussed was physical activity.  The record references that the Veteran was being provided with diabetes self-management knowledge and goal setting.  

A criterion that must be met for the diabetes mellitus to warrant a rating in excess of 20 percent is a requirement that the Veteran avoid strenuous occupational and recreational activities because of his diabetes mellitus.  There is no indication in any of the evidence of record that the Veteran was instructed to avoid strenuous activity because of his diabetes mellitus.  Therefore, the disability does not warrant a schedular rating in excess of 20 percent for any portion of the period of the claim.

The Board also has considered whether this case should be referred to the Director of the Compensation Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In this case, the demonstrated manifestations of the service-connected diabetes mellitus, type 2 are contemplated by the schedular criteria.  Therefore, referral of the claim for extra-schedular consideration is not warranted.  


ORDER

The appeal for entitlement to an effective date prior to October 19, 2009, for the grant of service connection for diabetes mellitus, type 2 is dismissed.

Entitlement to a rating in excess of 20 percent for diabetes mellitus, type 2 is denied.


REMAND

At the March 2015 hearing, the Veteran testified that he had been hospitalized from February to March 2015.  He was referred there by his psychiatrist because his symptoms had escalated.  The Veteran was concerned for his wife's safety due to his increased symptomology.  This was his third hospitalization at the VA facility in Lexington, Kentucky.  He was also hospitalized in 2011 and 2012.  The Veteran reported that, in 2012, he underwent electroconvulsive treatment (ECT) during which he received 12 electroshocks to his brain.  The Veteran testified that the treatment actually escalated his symptoms.  The prior Christmas, he had to leave his marital home because his nightmares had become so severe he was afraid he was going to injure his spouse.  The Veteran's spouse testified that she noticed a large change in the Veteran's behavior after he underwent ECT.  His memory degraded as well as his hygiene.  

The last time the Veteran's mental disorder was evaluated by VA for compensation purposes was in January 2011.  The Veteran and his spouse's testimony suggest that the disability has increased in severity since that examination.  Therefore, the Board has determined that the Veteran should be afforded another VA examination to determine the current degree of severity of his PTSD.  Since the results of the PTSD examination will be relevant to the TDIU claim as well, the TDIU claim must also be remanded.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims.  

2.  After the development set out above has been completed to the extent possible, the RO or the AMC should arrange for the Veteran to be scheduled for a VA examination by an examiner with the sufficient expertise to ascertain the current severity and manifestations of his service-connected PTSD.  All pertinent evidence of record should be made available to and reviewed by the examiner, and any indicated studies should be performed.  The RO or the AMC should ensure that the examiner provides all information required for rating purposes.  

The examiner should also provide an assessment of the impact of the disability on the Veteran's ability to work, to include an opinion as to whether the disability is sufficient by itself to preclude the Veteran from maintaining any form of substantially gainful employment consistent with his education and occupational background.

The examiner must provide the rationale for his or her opinion.

3.  The RO or the AMC should also undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC should readjudicate the claims for an increased rating for PTSD and a TDIU.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided a supplemental statement of the case and the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he and his representative may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).


		(CONTINUED ON NEXT PAGE)


This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


